


Exhibit 10.22


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into effective as of
July 29, 2015 (the “Effective Date”) by and between Banc of California, National
Association, a national banking association (the “Employer”), a wholly-owned
subsidiariy of Banc of California Inc. (the “Company”), and James McKinney
(“Employee”).
RECITALS
WHEREAS, commencing upon the Commencement Date, Employer desires to employ
Employee, and Employee desires to be employed by Employer, upon the terms and
subject to the conditions of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:
1.Employment. Employer hereby agrees to employ Employee, and Employee hereby
accepts employment with Employer upon the terms and conditions herein set forth.


2.Term. The term of employment under this Agreement shall begin on September 1,
2015 (the “Commencement Date”) and shall expire on April 1, 2018 (the “Term End
Date”), unless terminated sooner as hereinafter provided or unless extended as
provided in the next sentence. Commencing on the Term End Date, and on each
annual anniversary of such date (such date and each annual anniversary thereof,
the “Renewal Date”), unless previously terminated, the term of this Agreement
shall be extended for one additional year unless Employer notifies Employee at
least ninety (90) days prior to such Renewal Date that the term of this
Agreement will not be so extended. Reference herein to the term hereunder shall
refer to both the initial term and any extended term hereunder.


3.Duties. Employee will, during the term hereof:


(a)be employed by Employer on a full-time basis with the title determined by
Employer, initially Executive Vice President and, effective upon appointment by
the Company’s Board of Directors, Principal Accounting Officer, reporting to the
Chief Financial Officer of Employer, or his designee, with such authority,
duties and responsibilities as reasonably may be assigned to Employee by
Employer from time to time, and perform such other duties and responsibilities
on behalf of Employer as reasonably may be directed by the Employer (which
duties and responsibilities may include, for the avoidance of doubt, the
performance of services for any subsidiary or affiliate of the Employer without
any additional compensation or consideration), to the best of his abilities in a
diligent, trustworthy, business-like and efficient manner;


(b)devote Employee’s full business time, energy, and skill to the business of
Employer and to the promotion of Employer’s best interests; and


(c)adhere to Employer’s rules, regulations, and policies in effect from time to
time relating to the conduct of Employer’s employees.


4.
Compensation. During the term of this Agreement:



(a)Within sixty (60) days following the Commencement Date, if Employee shall
remain employed as of that date, Employee shall recieve (i) a one-time signing
bonus in the amount of $20,000, as such amount may be reduced, on a
dollar-for-dollar basis, by the amount of out-of-pocket expenses, including
relocation, legal fees, and other business related expenses incurred by Employee
in connection with Employee’s employment hereunder, which

Page 1 of 10

--------------------------------------------------------------------------------




have been submitted to the Company for reimbursement on or before the thirtieth
(30th) day following the Commencement Date; and (ii) an inducement grant under
the Company’s 2013 Omnibus Stock Incentive Plan (the “Omnibus Incentive Plan”)
of twenty five thousand (25,000) restricted shares of common stock of the
Company (the “Signing Grant”). The Signing Grant, including any applicable
vesting requirements, shall be governed by the terms and conditions of the award
agreement and the form of grant as prescribed under the Omnibus Incentive Plan,
and shall vest in equal installments over a term of five (5) years, subject to
Employee’s continuous service over the vesting period, which vesting shall
commence upon the first anniversary of the Commencement Date.


(b)Employer shall pay Employee a base salary at the rate of $325,000 per annum,
payable in periodic payments in accordance with Employer’s payroll practices for
other employees, as such practices may be determined from time to time and
subject to customary tax and other applicable withholdings (“Base Salary”). The
Employer will review such Base Salary at least annually and, in its sole
discretion, may increase the Base Salary.


(c)Employee shall be eligible to receive an annual bonus pursuant to the 2015
Year End Reward Plan document attached, determined in the sole and absolute
discretion of the Employer, with respect to each fiscal year during the term,
with an annual target bonus equal to Fifty Percent (50%) of such Base Salary
(the “Target Bonus”) based upon achievement of annual target performance goals
established by Employer; provided, however, that the actual bonus may be higher
or lower than the Target Bonus and Employee must be employed on the date of
payment in order to receive an annual bonus for such year.


(d)Employee shall also be eligible to receive additional or special
compensation, such as equity awards, incentive pay or bonuses, and retention
equity awards, based upon Employee’s performance as the Employer, in its sole
discretion, may from time to time determine. Any amounts payable under this
Section 4(d) that constitute “nonqualified deferred compensation” within the
meaning of Section 409A (as defined in Section 13(a) of this Agreement) shall be
subject to such terms or conditions that satisfy the applicable requirements of
Section 409A.


(e)All compensation and payments provided by Employer to Employee, whether under
this Agreement or otherwise, will be subject to such deductions and claw-back
(recovery) pursuant to such policies and procedures as may be applied to other
production related groups based on credit quality and losses (consistently
applied) or as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of Employer
adopted pursuant to any such law, government regulation, order or stock exchange
listing requirement, whether before or after the Commencement Date) or by
agreement with, or consent of, Employee.


5.Business Expenses. . Employee shall be reimbursed for expenses incurred in
connection with Employer’s business in accordance with Employer’s expense
reimbursement policy for senior executives.


6.Benefits. Employee shall be entitled to participate in such Flex Time (as
defined below), life insurance, medical, dental, pension, supplemental
disability, retirement plans and other programs, including financial counseling
and advisory services provided to Employer’s senior executives, as may be
approved and amended from time to time by Employer for the benefit of its
employees, subject to Employee’s satisfaction of the eligibility terms and
conditions of such programs.


7. Flex Time (or “FTO”). Employee shall be entitled to take off as much time as
needed or as appropriate, consistent with his professional responsibilities and
business needs, provided that Employee is meeting his work responsibilities, and
provided he is demonstrating a level of commitment and conscientiousness that is
sufficient to satisfy his professional responsibilities to Employer. Employee
will receive his usual base salary during approved FTO unless Employee is on an
extended leave that is unpaid pursuant to the employee handbook or applicable
law (e.g., FMLA, CFRA, or other extended leave). Because FTO is not an accrued
benefit, Employee will not be eligible for a payout of FTO at the time of
separation from Employer, regardless of the reason for the separation.


8.Termination.



Page 2 of 10

--------------------------------------------------------------------------------




(a)Employee’s employment hereunder shall be terminated (i) by reason of
Employee’s death, (ii) by reason of Employee’s becoming permanently disabled for
purposes of Employer’s long-term disability program, or (iii) by reason of
Employer’s non-renewal of this Agreement in accordance with Section 2.


(b)Employer may terminate Employee’s employment hereunder for any reason, with
or without Cause, at any time upon written notice to Employee, effective
immediately; unless another effective date is set forth by Employer.


(c)Employee may terminate employment hereunder at any time upon prior written
notice to Employer. Given the importance of Employee’s position with Employer,
as well as Employee’s access to and use of confidential information and the
irreparable harm that Employee’s departure would likely cause to Employer, its
customer relationships, and its business opportunities, Employee agrees that
during the period between the date on which Employer receives notice of your
resignation or retirement from employment (the "Notice Date") and for (i) sixty
(60) days thereafter ("Notice Period") or (ii) such earlier date as designated
by Employer pursuant to Subparagraph (E) below (the "SeparationDate"), Employee
will remain an employee of Employer and will not be free to begin an employment
relationship with another entity, absent Employer’s authorized written consent.
For purposes of this Agreement, the "Notice Period" shall be the period between
the Notice Date and the Separation Date.


(A)During the Notice Period, Employer shall continue to pay you your base salary
in accordance with its regular salary practices.


(B)During the Notice Period, Employee will be entitled to participate in
Employer’s benefit plans to the extent permitted by such plans and applicable
law.


(C)During the Notice Period, Employer reserves the right to (i) change or remove
any of your duties, (ii) require you to remain away from Employer’s premises,
and/or (iii) take such other action as determined by Employer to aid and assist
in the transition process associated with Employee’s departure.


(D)During the Notice Period, Employee must continue to act in a manner
consistent with this Agreement and Employee’s duty of loyalty to Employer.


(E)Employer has the discretion to waive or terminate the Notice Period at any
time and for any reason or for no reason, in which case the Separation Date
shall be the date on which Employer notifies Employee of such waiver or
termination


(d)Employee may terminate employment hereunder for Good Reason as set forth in
Section 9(e)(C).


9.Termination Benefits.


(a)In the event of the termination of Employee’s employment, for any reason,
Employee shall be entitled to any Accrued Obligations (as defined below), which
shall be paid by Employer as soon as reasonably calculable but no more than
thirty (30) days following the termination date.


(b)In the event that Employer terminates Employee’s employment prior to the Term
End Date without Cause or Employee resigns with Good Reason, and only under
these circumstances, Employee shall be entitled to (i) severance pay in an
amount equal to the Monthly Base Salary (defined as Base Salary divided by
twelve (12)) in effect on the Commencement Date multiplied by the number that is
the lesser of eighteen (18) and the number of months remaining prior to the Term
End Date as of the date of termination (“Severance Pay”), and (ii) accelerated
vesting in full of the Signing Grant, to the extent not theretofore fully vested
(collectively with the Severance Pay, the “Severance Benefits”). In the event
that Employer terminates Employee’s employment without Cause after a Renewal
Date, Employee shall be entitled to Severance Pay equal to the Monthly Base
Salary multiplied by the lesser of (6) months and the number of months remaining
prior to the next Renewal Date. For the avoidance of doubt, a termination of
Employee’s employment pursuant to Section 8(a) shall not constitute a
termination of employment without Cause.

Page 3 of 10

--------------------------------------------------------------------------------






(A)Subject to Section 13, any Severance Pay shall be paid in the number of equal
monthly installments corresponding to the number of months of Severance Pay
provided under Section 8(b), commencing on the first business day coincident
with or next following the sixtieth (60th) calendar date following Employee’s
termination of employment (such period during which Severance Pay will be paid,
the “Severance Period”).


(B)Employee’s right to receive the Severance Benefits is contingent upon
Employee signing and delivering to Employer (and not revoking) a general release
and waiver (in a form determined by Employer), waiving all claims the Employee
may have against Employer, its parents, subsidiaries, successors, assigns,
affiliates, and their respective executives, officers and directors relating to
Employee’s employment with Employer, within thirty (30) days of termination of
employment.


(C)The payment of the Severance Benefits is conditioned upon the Employee’s
compliance with the Restrictive Covenants (as hereinafter defined).


(c)Notwithstanding any other provision of this Agreement to the contrary, if the
Severance Benefits, together with any other payments received or to be received
by Employee in connection with a “change in control” (for purposes of Section
280G of the Internal Revenue Code of 1986) would cause any amount to be
nondeductible for federal income tax purposes pursuant to Section 280G of the
Code, then benefits under this Agreement shall be reduced (but not to less than
zero) to the extent necessary (as determined by Employer in its sole and
absolute discretion) so as to maximize payments to Employee without causing any
amount to become nondeductible. The Employer’s determination of the application
of this Section 9(d) shall be binding on Employee, absent clear and manifest
error. Any reduction made pursuant to this Section 9(d) shall be applied first
to amounts that are not “nonqualified deferred compensation” subject to Section
409A, until those payments are reduced to zero, and then to all other amounts in
reverse chronological order of the date on which such amounts would otherwise
have been paid, in compliance with the requirements of Section 409A.


(d)Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Employee pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.


(e)For purposes of this Agreement:


(A) “Accrued Obligations” means (i) any earned but unpaid compensation through
the date of termination, (ii) any accrued but unused vacation time through the
date of termination, (iii) any business expenses that are reimbursable under
Section 6 that were incurred by Employee as of the Employee’s termination of
employment but have not been reimbursed on the date of termination, subject to
the submission of any required substantiation and documentation, and (iv) any
payments or benefits to which Employee or his beneficiary or estate is entitled
under the terms of any applicable employee benefit plan.


(B)“Cause” shall include, but is not limited to, any of the following, as
determined by the Employer in its sole and reasonable discretion: Employee’s
personal dishonesty in connection with performance of his or her duties under
this Agreement; unwillingness or inability to perform duties in a diligent,
trustworthy manner; willful misconduct; gross negligence; breach of a fiduciary
duty; failure to perform stated duties; willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order; conviction of, indictment for, or plea of no contest to
a felony or other crime involving moral turpitude; material failure to comply
with Employer’s rules of business conduct and human resources policies; use of
illegal drugs; use of alcohol that negatively impacts performance of duties;
embezzlement or misappropriation of Employer’s property or assets; failure to
cooperate with Employer in any internal investigation or administrative,
regulatory, or judicial proceeding; conduct that constitutes just cause under
applicable

Page 4 of 10

--------------------------------------------------------------------------------




laws and regulations; any breach of the covenants set forth in Sections 10 and
11 of this Agreement; or material breach of any provision of this Agreement. In
addition, Employee’s employment shall be deemed to have terminated for Cause if,
after Employee’s employment has terminated, facts and circumstances are
discovered that would have justified a termination for Cause.


(C)“Good Reason” shall exist if, and only if, without Employee’s written or oral
consent: (i) Employer materially breaches a financial obligation of this
Agreement (e.g., reduction of Base Salary below amount specified in 4.b.);;
provided however, that, Good Reason shall not exist so long as Employee
maintains the title possessed at Employer or any affiliate immediately before
any claim of Good Reason, or a higher position at Employer or any affiliate; or
(ii) following a Change in Control of the Company, as that term is defined (as
of the Effective Date) in the Omnibus Incentive Plan, Employee shall be required
to relocate his principal business office more than thirty five (35) miles
outside of the Los Angeles-Orange County metropolitan area. For purposes of this
provision, in no event shall Good Reason exist if Cause exists. Employee may
terminate employment hereunder for Good Reason within sixty (60) days following
the occurrence of any condition constituting Good Reason, provided however that
Employee has first provided written notice to Employer specifying in reasonable
detail and satisfactory to Employer the condition giving rise to the Good Reason
given, Employee has provided Employer with a period of sixty (60) days to remedy
the condition (and the notice so specifies), and Employer has failed to remedy
the condition within this sixty (60) day period.


10.Non-solicitation; Non-hire.


(a)Unless otherwise agreed in writing, during the term of this Agreement, and
during the applicable period of restriction (the “Restriction Period”) following
separation of Employee from Employer, Employee shall not induce or attempt to
induce any individual or entity who was an employee, agent or independent
contractor of Employer or any of its affiliates during the period of Employee’s
employment hereunder to discontinue providing services to Employer or any of its
affiliates or diminish its relationship with them.


(b)Unless otherwise agreed in writing, during the term of this Agreement, and
during the applicable Restriction Period following separation of Employee from
Employer, Employee shall not, and will not assist any other person or third
party to (i) hire or solicit for hiring any employee of Employer (other than an
employee of the FIG who was recruited by Employee) or any of its affiliates or
seek to persuade any employee of Employer or any of its affiliates to
discontinue employment or (ii) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.


(c)For purposes of this Section 10, “Restriction Period” shall mean one of the
following (i) in the case of a separation from Employer under Section 9(b), the
Severance Period; (ii) in the case of voluntary resignation other than for Good
Reason, a period of six (6) months following the earlier to occur of (A)
Employee’s written notice to Employer of such voluntary resignation or (B) the
effective date of such voluntary resignation; or (iii) in the case of a
termination for Cause, a period of six (6) months (the “Cure Period”) following
written notice by Employer of the circumstances deemed to constitute Cause,
during which Cure Period Employee will have the opportunity to cure the
circumstances being asserted (provided that Employee shall be entitled to
receive payment of the Monthly Base Salary during the Cure Period); provided,
however, that Employer may revoke the Cure Period at any time by paying Employee
the Monthly Base Salary for the then remaining balance of such Cure Period;
provided further, that, in the event of any such revocation of the remaining
Cure Period and payment of Monthly Base Salary, the Restriction Period shall
nonetheless continue for the remaining balance of the Cure Period.


(d)Employee acknowledges and agrees that that as a result of Employee’s exposure
to Employer’s Confidential Information Employee will be in a position to cause
irreparable harm to Employer. Employee thus further acknowledges and agrees that
the restrictions contained in this Agreement are reasonable and necessary to
protect the Employer’s interest in the Confidential Information.


11.Non-disclosure of Confidential Information.



Page 5 of 10

--------------------------------------------------------------------------------




(a)Employee acknowledges that Employer and its affiliates may disclose
confidential information to Employee during the term of this Agreement to enable
him to perform his duties hereunder. Employee hereby covenants and agrees that,
except as required by law, regulatory directive or judicial order, he will not,
without the prior written consent of Employer, during the term of this Agreement
or at any time thereafter, disclose or permit to be disclosed to any third party
by any method whatsoever any of the confidential information of Employer or any
of its affiliates. For purposes of this Agreement, “Confidential Information”
shall include, but not be limited to, any and all records, notes, memoranda,
data, ideas, processes, methods, techniques, systems, formulas, patents, models,
devices, programs, computer software, writings, research, personnel information,
customer information, financial information of Employer or any of its
affiliates, plans, or any other information of whatever nature in the possession
or control of Employer which has not been published or disclosed to the general
public, or which gives to Employer or any of its affiliates an opportunity to
obtain an advantage over competitors who do not know of or use it. Employee
further agrees that if his employment hereunder is terminated for any reason,
she/he will leave with Employer and will not take originals or copies of any and
all records, papers, programs, computer software and documents and all matter of
whatever nature containing secret or confidential information of Employer or any
of its affiliates.


(b)Employee agrees promptly to reduce to writing and to disclose and assign, and
hereby does assign, to Employer, its subsidiaries, successors, assigns and
nominees, all inventions, discoveries, improvements, copyrightable material,
trademarks, programs, computer software and ideas concerning the same, capable
of use in connection with the business of Employer or any of its affiliates,
which Employee may make or conceive, either solely or jointly with others,
during the period of her/his employment by Employer, its subsidiaries or
successors.


(c)Employee agrees, at Employer’s expense, that upon a request by Employer, to
execute, acknowledge and deliver to Employer all such papers, including
applications for patents, applications for copyright and trademark
registrations, and assignments thereof, as may be necessary, and at all times to
assist Employer, its parent, subsidiaries, successors, assigns and nominees in
every proper way to patent or register said programs, computer software, ideas,
inventions, discoveries, improvements, copyrightable material or trademarks in
any and all countries and to vest title thereto in Employer, its parent,
subsidiaries, successors, assigns or nominees.


(d)Upon a request by Employer, Employee will promptly report to Employer all
discoveries, inventions, or improvements of whatsoever nature conceived or made
by him at any time he was employed by Employer, its parent, subsidiaries or
successors. All such discoveries, inventions and improvements which are
applicable in any way to Employer’s business shall be the sole and exclusive
property of Employer.


(e)Nothing in this Section 11 applies to an invention which qualifies fully for
protection under California Labor Code section 2870, and is one for which no
equipment, supplies, facility or trade secret information of Employer was used
and which was developed entirely on Employee’s own time, unless (a) the
invention relates (i) to any aspect of Employer’s business or (ii) to the
Employer’s actual or demonstrably anticipated research or development, or (b)
the invention results from any worked performed by Employee for Employer. Any
invention which qualifies fully for protection under California Labor Code
section 2870 is listed on Exhibit “A” hereto.


12.Remedies. Employee recognizes that his services hereunder are of a personal,
special, unique and extraordinary character and irreparable injury will result
to Employer and to its business and properties in the event of any breach by
Employee of any of the restrictive covenants set forth in Sections 10 and 11
(the “Restrictive Covenants”), and that Employee’s continued employment is
predicated on the commitments undertaken by him pursuant to said Sections. In
the event of any breach or threatened breach of any of the Restrictive
Covenants, Employer shall be entitled to terminate Employee’s employment for
Cause and, in addition to any other remedies and damages available, to obtain
injunctive relief to restrain the violation of such commitments by Employee or
by any person or persons acting for or with Employee in any capacity whatsoever.
Any breach of the Restrictive Covenants will result in the forfeiture by
Employee and all other persons acting for or with Employee in any capacity
whatsoever of any and all rights to Severance Benefits, and in such event
Employer shall have no further obligation to pay any amounts related thereto and
shall be entitled to prompt reimbursement by Employee for any Severance Benefits
already paid.


13.Section 409A.



Page 6 of 10

--------------------------------------------------------------------------------




(a)All amounts payable under this Agreement are intended to be exempt from, or
otherwise comply with, the requirements of Section 409A of the Code and all
interpretive guidance issued thereunder (“Section 409A”), including the
exceptions and exemptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. This Agreement shall be construed and
interpreted in accordance with such intent.


(b)Notwithstanding anything to the contrary in this Agreement, if at the time of
Employee’s termination of employment, Employee is a “specified employee” as
defined under Section 409A, any amounts payable under this Agreement on account
of such termination of employment that constitute “nonqualified deferred
compensation” under Section 409A would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period
or, if earlier, upon Employee’s death.


(c)For all purposes relating to Employer’s obligation to pay amounts upon
termination of employment, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
409A.


(d)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.


(e)Any amount that Employee is entitled to be reimbursed or to have paid on his
behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Employee’s right to reimbursement of any such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, promptly, but not
later than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.


(f)The parties shall cooperate in good faith and take all steps reasonably
necessary and practicable consistent with the terms of this Agreement to comply
with the requirements of Section 409A in order to avoid income inclusion under
Section 409A or the imposition of taxes thereunder. The foregoing shall not
construed as a guarantee of any particular tax effect for any amounts payable
under this Agreement, and Employer does not guarantee that any amounts payable
under this Agreement will satisfy the requirements of Section 409A.


14.Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Employer
to comply with the “Final Interagency Guidance on Sound Incentive Compensation
Policies” issued on an interagency basis by the Federal Reserve System, the
Office of the Comptroller of the Currency, the Federal Deposit Insurance
Corporation and the Office of Thrift Supervision, effective June 25, 2010, or
any amendment , modification or supplement thereto, which shall be deemed to
include, without limitation, any rules adopted pursuant to Section 956 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


15.Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein (including,
without limitation, any provisions so required under 12 C.F.R. Section 163.39)
shall be deemed to be a part of this Agreement as fully as if such provisions
were expressly stated herein.


16.No Duplication of Employer Obligations. With respect to any payments or other
compensation to be provided hereunder by Employer, the provision of such
payments or other compensation by any subsidiary or affiliate of the Employer
shall be deemed to reduce, to the same extent, the obligation of the Employer to
provide such payments or other compensation, and vice versa.


17.Acknowledgment by Employee. Employee represents and warrants that (a) he is
not, and will not become a party to any agreement, contract, arrangement or
understanding, whether of employment or otherwise, that

Page 7 of 10

--------------------------------------------------------------------------------




would in any way restrict or prohibit him from undertaking or performing his
duties in accordance with this Agreement or that restricts his ability to be
employed by Employer in accordance with this Agreement; (b) his employment by
Employer will not violate the terms of any policy of any prior employer of
Employee regarding competition; and (c) his position with Employer, as described
in this Agreement, will not require him to improperly use any trade secrets or
confidential information of any prior employer, or any other person or entity
for whom he has performed services.


18.Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of each of the other
parties; provided, however, that Employer may assign its rights and obligations
hereunder (a) to any entity controlled by, under the control of, or under common
control with, Employer, or (b) to any successor to Employer upon any
liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer.


19.Waiver. Failure of any party hereto at any time to require performance by any
other party of any provision of this Agreement shall in no way affect the rights
of such first party to require performance of that provision, and any waiver by
any party hereto of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any rights under this Agreement.


20.Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision, or portion hereof to other persons or
circumstances.


21.Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Employee, its and his heirs, personal representatives and successors including
without limitation Employee’s estate and the executors, administrators, or
trustees of such estate.


22.Designation of Beneficiary. If Employee dies prior to receiving all of the
amounts payable to him in accordance with the terms and conditions of this
Agreement, such amounts shall be paid to the beneficiary designated by Employee
in writing to Employer, or if no such beneficiary is designated, to Employee’s
estate. Employee, without the consent of any prior beneficiary, may change his
designation of beneficiary or beneficiaries at any time or from time to time by
submitting to Employer a new designation in writing.


23.Mandatory Arbitration. Any and all legal or equitable claims, actions,
controversies, disputes or requests for relief of any type, whether asserted or
unasserted, now in existence or that may arise in the future, arising out of or
relating in any way to Employee’s employment or termination of employment by
Employer including: (a) claims for unpaid wages, commissions, bonuses, overtime
or other compensation; (b) claims for benefits, except for claims governed by
ERISA; (c) breach of any contract or covenant (express or implied); (d) tort
claims including defamation, negligent hiring or supervision, intentional or
negligent infliction of emotional distress, breach of privacy, tortious
interference and fraudulent inducement; (e) unlawful discrimination, retaliation
or harassment; (f) wrongful, retaliatory or constructive discharge; (g) claims
for alleged violations of any federal, state, local, or other governmental law,
statute, ordinance, regulation. public policy or common law, including Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination In Employment Act, the Older Worker Benefit Protection Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the California Fair Employment and Housing Act, the California Business &
Profession Code and the California Labor Code; and (h) disputes or claims
Employer may have against Employee, must be resolved by arbitration in
accordance with the Arbitration Agreement which is attached hereto as Exhibit 1.


24.Relevant Law. To the extent not governed by the Federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California.


25.Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given (a) when delivered by hand or (b) two business days

Page 8 of 10

--------------------------------------------------------------------------------




after mailing at any general or branch United States Post Office, by registered
or certified mail postage prepaid, addressed as follows, or to such other
address as shall have been designated in writing by the addressee:




If to Employer:


Steven Sugarman
Chief Executive Officer
Banc of California, N.A.
18500 Von Karman, Suite 1100
Irvine, California 92612


If to Employee:


James McKinney
13944 Bora Bora Way Suite 226
Marina Del Ray, CA 90292
    
26.Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof, and this
Agreement shall not be modified or amended except by written agreement of
Employer and Employee (provided however, that this Agreement may be amended by
Employer without Employee’s consent to the extent necessary to conform the terms
of this Agreement to requirements of applicable law, including, without
limitation, to comply with Section 409A).


27.Captions. The headings and captions hereof are for convenience only and shall
not affect the construction of this Agreement.


28.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same Agreement, which shall be sufficiently evidenced for all purposes
by any one executed counterpart.


29.Construction. Employer and Employee acknowledge that this Agreement was the
result of arms-length negotiations between sophisticated parties. Each and every
provision of this Agreement shall be construed as though both parties
participated equally in the drafting of same, and any rule of construction that
a document shall be construed against the drafting party shall not be applicable
to this Agreement. Employee acknowledges that he has had a full and complete
opportunity to consult with counsel of Employee’s own choosing concerning the
terms, enforceability, and implications of this Agreement.


30.Survival. The obligations contained in this Agreement shall survive the
termination of Employee’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.


[SIGNATUE PAGE FOLLOWS]









Page 9 of 10

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


EMPLOYEE
 
By:__________________________________
James McKinney




EMPLOYER


Banc of California, N.A.
 
 
By:__________________________________
Steven Sugarman
Chief Executive Officer

 











Page 10 of 10